Citation Nr: 1508700	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-07 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Disagreement with the accuracy of  vocational rehabilitation and employment subsistence payments, under the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1979 to June 2001.

These matters come before the Board of Veterans' Appeals (Board) from a decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

In an October 2014 statement in support of claim, the Veteran's accredited representative indicated the Veteran's wish to withdraw his appeal as to the issue of entitlement to vocational rehabilitation benefits.  

CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of disagreement with the accuracy of vocational rehabilitation and employment subsistence payments, under the provisions of Chapter 31, Title 38, United States Code, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (4). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

In the present case, in an October 2014 statement in support of claim, the Veteran's accredited representative indicated the Veteran's wish to withdraw his appeal as to the issue of entitlement to vocational rehabilitation benefits. Thus, there remain no allegations of errors of fact or law for appellate consideration on that issue. Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed. 



ORDER

The appeal for the issue of disagreement with the accuracy of vocational rehabilitation and employment subsistence payments, under the provisions of Chapter 31, Title 38, United States Code is dismissed.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


